DETAILED ACTION
The instant application having Application No. 17/074037 has a total of 30 claims pending in the application.  There are 3 independent claims and 27 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement dated 8/30/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 13, and 20-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation “the other UE”.  Although Claim 2 recites “another UE”, it is unclear whether the “other UE” refers to the “another UE” or a different UE.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation “the other UE”.  Although Claim 4 recites “another UE”, it is unclear whether the “other UE” refers to the “another UE” or a different UE.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation “the other UE”.  Although Claim 13 recites “another UE”, it is unclear whether the “other UE” refers to the “another UE” or a different UE.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites the limitation “the other UE”.  Although Claim 20 recites “another UE”, it is unclear whether the “other UE” refers to the “another UE” or a different UE.  There is insufficient antecedent basis for this limitation in the claim.  Claims 21-30 are also rejected based on the same reasoning by virtue of their dependency from Claim 20.

Claim 21, which depends from Claim 20, recites the “the other UE”.  Although Claim 20 recites “another UE”, it is unclear whether the “other UE” refers to the “another UE” or a different UE.  There is insufficient antecedent basis for this limitation in the claim.

Claim 22, which depends from Claim 20, recites the “the other UE”.  Although Claim 20 recites “another UE”, it is unclear whether the “other UE” refers to the “another UE” or a different UE.  There is insufficient antecedent basis for this limitation in the claim.

Claim 23, which depends from Claim 20, recites the “the other UE”.  Although Claim 20 recites “another UE”, it is unclear whether the “other UE” refers to the “another UE” or a different UE.  There is insufficient antecedent basis for this limitation in the claim.

Claim 24 depends from Claim 23, which depends from Claim 20.  Claim 24 recites “at least one other UE.”  It is unclear whether the “at least one other UE” refers to the “another UE” or “the other UE” in Claims 20 and 23 or a different UE.  There is insufficient antecedent basis for this limitation in the claim.

Claim 25 depends from Claim 24, which depends from Claim 23, which depends from Claim 20.  Claim 25 recites “the at least one other UE.”  It is unclear whether the “at least one other UE” refers to the “another UE” “the other UE” in Claims 20, 23, and 24 or a different UE.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claims 9 and 25 are objected to because of the following informalities: Claims 9 and 25 recite “the at least on other UE”.  This appears to be a typographical error that should read as follows: “the at least one other UE”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8, 9, 11-13, 17, 20-25, and 29 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tseng et al. (US 2018/0054237).

Regarding Claim 1, Tseng teaches a method for wireless communication by a network entity, comprising:
generating a configuration message for a user-equipment (UE) to perform one or more reference signal (RS) measurements on one or more resources of a sidelink channel and transmitting the configuration message (“base station 202 may start to configure sidelink radio resource for the relay service based on, for example, the QoS requirement of the relay network slice instance” – See [0056]; “As shown in FIG. 7, in blocks 768 and 770, base station 702 may deliver Relay network slice configuration and SL-measurement configuration to relay UE 704, respectively. Different from FIG. 2, the signals delivered to relay UE 704 also include control commands to remote UE 706. Thus, relay UE 704 may forward Relay network slice configuration (Remote UE) and SL-measurement configuration (Remote UE) to Remote UE 706, in blocks 768 and 770, respectively” – See [0086]; See also Fig. 7; The base station (network entity) generates a sidelink measurement configuration and transmits it, wherein the sidelink measurement configuration is used by remote UE 706 for reference signal measurements on the sidelink);
receiving a measurement report indicating results of the one or more RS measurements (“After SL-candidate CC measurements in block 772, in block 774, remote UE 706 may deliver its SL-measurement report to relay UE 704. Then, relay UE 704 may deliver its SL-measurement report and the SL-measurement report of remote UE 706 to base station 702” – See [0086]; The base station receives a sidelink measurement report, wherein the report indicates measurement values for the reference signals); and
transmitting a scheduling message indicating resources for sidelink transmission on the sidelink channel (“In blocks 776 and 778, base station 702 may deliver SL-radio resource configuration and SL-RAN profile configuration to relay UE 704, respectively. Relay UE 704 may forward the SL-radio resource configuration (Remote UE) and SL-RAN profile configuration to remote UE 706” – See [0086]; The base station transmits a sidelink radio resource configuration message indicating resources for sidelink communications between UEs 704 and 706).

Regarding Claim 2, Tseng teaches the method of Claim 1.  Tseng further teaches that the configuration message is transmitted to another UE, and wherein the measurement report is received from the other UE (See Fig. 7; In step 770, the base station transmits the configuration message to relay UE 704 (another UE), and receives the measurement report from UE 704 (the other UE) in step 774).

Regarding Claim 4, Tseng teaches the method of Claim 1.  Tseng further teaches that the sidelink transmission comprises transmission from another UE to the UE (“Relay UE 204 and remote UE 206 may exchange information using a sidelink” – See [0039]; The sidelink is used for transmissions from relay UE (another UE) to remote UE (the UE)), and
wherein performing the one or more RS measurements comprises performing RS measurements based on at least one RS transmitted by the other UE (“remote UE 206 may measure Sidelink-Reference Signal Received Power (S-RSRP)” –  See [0065]; The remote UE measures sidelink reference signals from the relay UE (the other UE)).

Regarding Claim 8, Tseng teaches the method of Claim 1.  Tseng further teaches that the resources scheduled for the sidelink transmission is shared by the UE and at least one other UE (“in block 276, after receiving the SL-measurement reports from relay UE 204 and remote UE 206, base station 202 may provide SL-radio resource con figuration messages to indicate which CCs relay UE 204 and remote UE 206 may respectively select for sidelink” – See [0073]; “blocks 768, 770, 772, 776 and 778 may be similarly to blocks 268, 270, 272, 276 and 278 in FIG. 2 … In blocks 776 and 778, base station 702 may deliver SL-radio resource configuration and SL-RAN profile configuration to relay UE 704, respectively. Relay UE 704 may forward the SL-radio resource configuration (Remote UE) and SL-RAN profile configuration to remote UE 706” – See [0086]; The sidelink resources are shared by the remote UE (the UE) and the relay UE (other UE) for performing sidelink communication).

Regarding Claim 9, Tseng teaches the method of Claim 1.  Tseng further teaches that the resources are used for transmission by the at least one other UE for uplink transmission or sidelink transmission (“in block 276, after receiving the SL-measurement reports from relay UE 204 and remote UE 206, base station 202 may provide SL-radio resource con figuration messages to indicate which CCs relay UE 204 and remote UE 206 may respectively select for sidelink” – See [0073]; “blocks 768, 770, 772, 776 and 778 may be similarly to blocks 268, 270, 272, 276 and 278 in FIG. 2 … In blocks 776 and 778, base station 702 may deliver SL-radio resource configuration and SL-RAN profile configuration to relay UE 704, respectively. Relay UE 704 may forward the SL-radio resource configuration (Remote UE) and SL-RAN profile configuration to remote UE 706” – See [0086]; The resources are used by the relay UE (other UE) for performing sidelink transmission/reception).

Regarding Claim 11, Tseng teaches a method for wireless communication by a user-equipment (UE), comprising:
performing one or more reference signal (RS) measurements on one or more resources of a sidelink channel (“Relay UE 704 and remote UE 706 may take SL-candidate CC measurements based on their corresponding SL-measurement configurations” – See [0086]; “remote UE 206 may measure Sidelink-Reference Signal Received Power (S-RSRP), Sidelink-Received Signal Strength Indicator (S-RSSI), and Sidelink-Reference Signal Received Quality (S-RSRQ)” – See [0065]; See also Fig. 7; The remote UE (UE) performs sidelink reference signal measurements);
generating a measurement report indicating results of the one or more RS measurements and transmitting the measurement report to a network entity to be used for scheduling of sidelink transmissions on the sidelink channel (“in block 274, after SL-candidate CC measurement, relay UE 204 and remote UE 206 may each provide an SL-measurement report to base station 202 respectively” – See [0072]; “in block 774, remote UE 706 may deliver its SL-measurement report to relay UE 704. Then, relay UE 704 may deliver its SL-measurement report and the SL-measurement report of remote UE 706 to base station 702” – See [0086]; The remote UE (UE) generates a measurement report and transmits it to the base station (network entity) either directly or via a relay UE).

Regarding Claim 12, Tseng teaches the method of Claim 11.  Tseng further teaches receiving a configuration message indicating to the UE to perform the one or more RS measurements on the one or more resources of the sidelink channel (“As shown in FIG. 7, in blocks 768 and 770, base station 702 may deliver Relay network slice configuration and SL-measurement configuration to relay UE 704, respectively. Different from FIG. 2, the signals delivered to relay UE 704 also include control commands to remote UE 706. Thus, relay UE 704 may forward Relay network slice configuration (Remote UE) and SL-measurement configuration (Remote UE) to Remote UE 706, in blocks 768 and 770, respectively” – See [0086]; See also Fig. 7; The remote UE (UE) receives a sidelink measurement configuration, wherein the sidelink measurement configuration is used by remote UE for reference signal measurements on the sidelink).

Regarding Claim 13, Tseng teaches the method of Claim 11.  Tseng further teaches receiving a scheduling message indicating resources for sidelink transmission on the sidelink channel (“In blocks 776 and 778, base station 702 may deliver SL-radio resource configuration and SL-RAN profile configuration to relay UE 704, respectively. Relay UE 704 may forward the SL-radio resource configuration (Remote UE) and SL-RAN profile configuration to remote UE 706” – See [0086]; The remote UE 706 (UE) receives a sidelink radio resource configuration message indicating resources for sidelink communications between UEs 704 and 706),
wherein the sidelink transmission comprises transmission from another UE to the UE (“Relay UE 204 and remote UE 206 may exchange information using a sidelink” – See [0039]; The sidelink is used for transmissions from relay UE (another UE) to remote UE (the UE)), and
wherein performing the one or more RS measurements comprises performing RS measurements based on at least one RS transmitted by the other UE (“remote UE 206 may measure Sidelink-Reference Signal Received Power (S-RSRP)” –  See [0065]; The remote UE measures sidelink reference signals from the relay UE (the other UE)).

Regarding Claim 17, Tseng teaches the method of Claim 11.  Tseng further teaches receiving a RS configuration message configuring transmission, by another UE, of one or more RSs for the one or more RS measurements, wherein the one or more RS measurements are in response to the RS configuration message (“in blocks 768 and 770, base station 702 may deliver Relay network slice configuration and SL-measurement configuration to relay UE 704, respectively. Different from FIG. 2, the signals delivered to relay UE 704 also include control commands to remote UE 706. Thus, relay UE 704 may forward Relay network slice configuration (Remote UE) and SL-measurement configuration (Remote UE) to Remote UE 706, in blocks 768 and 770, respectively. Relay UE 704 and remote UE 706 may take SL-candidate CC measurements based on their corresponding SL-measurement configurations” – See [0086]; “remote UE 206 may measure Sidelink-Reference Signal Received Power (S-RSRP), Sidelink-Received Signal Strength Indicator (S-RSSI), and Sidelink-Reference Signal Received Quality (S-RSRQ)” – See [0065]; Remote UE 706 (UE) receives a sidelink measurement configuration (RS configuration message) in step 770 which configures the remote UE to perform RS measurements on RSs transmitted by relay UE 704 (another UE), and performs the measurements based on the configuration).

Regarding Claim 20, Tseng teaches a method for wireless communication by a user-equipment (UE), comprising:
receiving a configuration message associated with transmission of one or more reference signals (RSs) on one or more resources on a sidelink channel to be used for RS measurement by another UE (“In the present implementation, blocks 768, 770, 772, 776 and 778 may be similarly to blocks 268, 270, 272, 276 and 278 in FIG. 2, with differences evident from FIG. 7. As shown in FIG. 7, in blocks 768 and 770, base station 702 may deliver Relay network slice configuration and SL-measurement configuration to relay UE 704 … After SL-candidate CC measurements in block 772” – See [0086]; “remote UE 206 may measure Sidelink-Reference Signal Received Power (S-RSRP), Sidelink-Received Signal Strength Indicator (S-RSSI), and Sidelink-Reference Signal Received Quality (S-RSRQ)” – See [0065]; Relay UE 704 (UE) receives a sidelink configuration message associated with transmission of sidelink reference signals to remote UE 706 (another UE)); and
taking one or more actions to facilitate the RS measurement by the other UE in accordance with the configuration message (“relay UE 704 may forward Relay network slice configuration (Remote UE) and SL-measurement configuration (Remote UE) to Remote UE 706” – See [0086]; Relay UE 704 (UE) facilitates RS measurement by the remote UE 706 (other UE) by forwarding the sidelink measurement configuration to remote UE 706 and performing transmission/reception of sidelink reference signals so that a sidelink RSRP, RSSI, RSRQ and the like can be measured).

Regarding Claim 21, Tseng teaches the method of Claim 20.  Tseng further teaches that the configuration message comprises a measurement configuration message indicating to the other UE to perform the one or more RS measurements (“Each of the SL-measurement configuration messages may include an SL-candidate component carrier (CC) list for the corresponding UE (e.g., relay UE 204 or remote UE 206). Each of the SL-measurement configuration messages may also include thresholds for the corresponding UE (e.g., relay UE 204 or remote UE 206) to select qualified CCs for an SL-measurement report” – See [0057]; The measurement configuration indicates one or more sidelink measurements to perform),
the method further comprising transmitting, to the other UE, the configuration message indicating to the other UE to perform the one or more RS measurements (“relay UE 704 may forward Relay network slice configuration (Remote UE) and SL-measurement configuration (Remote UE) to Remote UE 706” – See [0086]; Relay UE 704 (UE) forwards/transmits the configuration message to the remote UE 706 (other UE)).

Regarding Claim 22, Tseng teaches the method of Claim 20.  Tseng further teaches receiving, from the other UE, a measurement report indicating results of the RS measurement, and transmitting the measurement report to the network entity (“in block 774, remote UE 706 may deliver its SL-measurement report to relay UE 704. Then, relay UE 704 may deliver its SL-measurement report and the SL-measurement report of remote UE 706 to base station 702” – See [0086]; Relay UE 704 (UE) receives a measurement report from remote UE 706 (other UE) and forwards/transmits it to the base station (network entity)).

Regarding Claim 23, Tseng teaches the method of Claim 20.  Tseng further teaches receiving a scheduling message indicating resources for sidelink transmissions on the sidelink channel (“In blocks 776 and 778, base station 702 may deliver SL-radio resource configuration and SL-RAN profile configuration to relay UE 704, respectively. Relay UE 704 may forward the SL-radio resource configuration (Remote UE) and SL-RAN profile configuration to remote UE 706” – See [0086]; Relay UE 704 (UE) receives a scheduling message indicated resources configured for sidelink communication); and
transmitting data to the other UE using the resources (“Relay UE 204 and remote UE 206 may exchange information using a sidelink” – See [0039]; The configured sidelink resources are used for transmissions between relay UE (UE) and remote UE (other UE)).

Regarding Claim 24, Tseng teaches the method of Claim 23.  Tseng further teaches that the resources scheduled for the sidelink transmissions is shared by the UE and at least one other UE (“in block 276, after receiving the SL-measurement reports from relay UE 204 and remote UE 206, base station 202 may provide SL-radio resource con figuration messages to indicate which CCs relay UE 204 and remote UE 206 may respectively select for sidelink” – See [0073]; “blocks 768, 770, 772, 776 and 778 may be similarly to blocks 268, 270, 272, 276 and 278 in FIG. 2 … In blocks 776 and 778, base station 702 may deliver SL-radio resource configuration and SL-RAN profile configuration to relay UE 704, respectively. Relay UE 704 may forward the SL-radio resource configuration (Remote UE) and SL-RAN profile configuration to remote UE 706” – See [0086]; The sidelink resources are shared by the remote UE (other UE) and the relay UE (UE) for performing sidelink communication).

Regarding Claim 25, Tseng teaches the method of Claim 24.  Tseng further teaches that the resources are used for transmission by the at least on other UE for uplink communication or sidelink transmission (“in block 276, after receiving the SL-measurement reports from relay UE 204 and remote UE 206, base station 202 may provide SL-radio resource con figuration messages to indicate which CCs relay UE 204 and remote UE 206 may respectively select for sidelink” – See [0073]; “blocks 768, 770, 772, 776 and 778 may be similarly to blocks 268, 270, 272, 276 and 278 in FIG. 2 … In blocks 776 and 778, base station 702 may deliver SL-radio resource configuration and SL-RAN profile configuration to relay UE 704, respectively. Relay UE 704 may forward the SL-radio resource configuration (Remote UE) and SL-RAN profile configuration to remote UE 706” – See [0086]; The resources are used by the remote UE (other UE) for performing sidelink transmission/reception).

Regarding Claim 29, Tseng teaches the method of Claim 20.  Tseng further teaches that the one or more RSs comprise non-zero power RSs (“The remote UE may measure the S-RSRP, S-RSSI, S-RSRQ by detecting the DMRS which is multiplexed in the relay discovery message” – See [0068]; The detected reference signal is transmitted with non-zero power).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 14 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 2018/0054237) in view of Kakishima et al. (US 2020/0028655).

Regarding Claim 3, Tseng teaches the method of Claim 1.  Tseng does not explicitly teach that performing the one or more RS measurements comprises performing one or more zero power RS measurements on the one or more resources of the sidelink channel.
However, Kakishima teaches performing one or more zero power RS measurements on the one or more resources of the sidelink channel (“ZP CSI-RS is not used only for measuring downlink signals but also used to measure uplink or sidelink signals” – See [0029]; ZP CSI-RS (zero power reference signal) is used for sidelink measurements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng to include performing one or more zero power RS measurements on the one or more resources of the sidelink channel.  Motivation for doing so would be to provide the UE with an interference measurement resource in which interference power can be measured (See Kakishima, [0002]).

Claim 14 is rejected based on reasoning similar to Claim 3.

Regarding Claim 30, Tseng teaches the method of Claim 10.  Tseng does not explicitly teach that the configuration message configured resources for one or more zero-power RSs, and wherein the one or more actions comprise forgoing transmitting using the resources in accordance with the configuration.
However, Kakishima teaches that the configuration message configured resources for one or more zero-power RSs, and wherein the one or more actions comprise forgoing transmitting using the resources in accordance with the configuration (“ZP CSI-RS is not used only for measuring downlink signals but also used to measure uplink or sidelink signals” – See [0029]; “The ZP CSI-RS resource is also used as an interference measurement resource (IMR). For instance, UE can measure all the interference power using ZP CSI-RS resource element (RE), in which desired signal is muted” – See [0002];  ZP CSI-RS (zero power reference signal) is used for sidelink measurements, wherein transmissions are muted (forgoing transmissions) in the ZP RS resources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that the configuration message configured resources for one or more zero-power RSs, and wherein the one or more actions comprise forgoing transmitting using the resources in accordance with the configuration for the same reasons as those given with respect to Claim 3.

Claims 5-7, 15, 16, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 2018/0054237) in view of Chen et al. (US 2021/0368372).

Regarding Claim 5, Tseng teaches the method of Claim 1.  Tseng does not explicitly teach that the configuration message indicates to the UE to perform the one or more RS measurements for multiple beams, and wherein the measurement report further indicates at least one of the multiple beams.
However, Chen teaches that the configuration message indicates to the UE to perform the one or more RS measurements for multiple beams (“the base station may send a sidelink measurement configuration to the UE. After the sidelink measurement is performed on the peer UE that is performing the sidelink communication” – See [0066]; “In some embodiments, and for a connected UE, the base station configures the sidelink measurement and reporting for the UE” – See [0067]; “the report configuration information includes at least one of a report type (periodic or event triggered), an event trigger corresponding threshold and/or hysteresis parameter, a periodic trigger corresponding period, a reference signal type (SSB, CSI-RS, DMRS, SRS), quotas for each link, beam parameters for each link, the reported maximum number of beams N for each link, or reported purposes” – See [0068]; The measurement configuration includes indications for performing measurements for multiple beams and includes parameters for each of the beams), and
wherein the measurement report further indicates at least one of the multiple beams (“When the measurement reporting condition is met, UE2 sends a sidelink measurement report to UE1, which includes at least one of a frequency corresponding to the PC5 link between UE1 and UE2, a link measurement value (e.g., RSRP, RSRQ or SINR) or the N best beam/reference signal indexes and their corresponding measurement results (e.g., RSRP, RSRQ or SINR)” – See [0070]; The measurement report indicates N “best” beams from among the multiple beams).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that the configuration message indicates to the UE to perform the one or more RS measurements for multiple beams, and wherein the measurement report further indicates at least one of the multiple beams.  Motivation for doing so would be to enable one or more best beams to be identified and perform a corresponding beam adjustment (See Chen, [0060]).

Regarding Claim 6, Tseng in view of Chen teaches the method of Claim 5.  Chen further teaches that the scheduling message indicates a beam of the multiple beams to be used for the sidelink transmission based on the measurement report (“After receiving the measurement report sent by the UE1, the base station may allocate a dedicated sidelink resource to the UE1 according to the measurement result. The sidelink grant or configured grant allocated to the UE1 may further include the frequency-domain location of the sidelink resource, as well as at least one of a sidelink communication target identification, a beam direction, an MCS, a transmission power, a transmission block (TB) size, retransmission times and other configuration parameters” – See [0065]; The sidelink grant (scheduling message) indicates a beam to be used for sidelink transmission).

Regarding Claim 7, Tseng in view of Chen teaches the method of Claim 5.  Chen further teaches that the at least one of the multiple beams comprises a beam having the highest signal quality of the multiple beams (“When the measurement reporting condition is met, UE2 sends a sidelink measurement report to UE1, which includes at least one of a frequency corresponding to the PC5 link between UE1 and UE2, a link measurement value (e.g., RSRP, RSRQ or SINR) or the N best beam/reference signal indexes and their corresponding measurement results (e.g., RSRP, RSRQ or SINR)” – See [0070]; The UE measures the multiple beams and reports N “best” beams which have the highest quality among the multiple beams).

Regarding Claim 15, Tseng teaches the method of Claim 11.  Tseng further teaches receiving a configuration message indicating to the UE to perform the one or more RS measurements on the one or more resources of the sidelink channel (“As shown in FIG. 7, in blocks 768 and 770, base station 702 may deliver Relay network slice configuration and SL-measurement configuration to relay UE 704, respectively. Different from FIG. 2, the signals delivered to relay UE 704 also include control commands to remote UE 706. Thus, relay UE 704 may forward Relay network slice configuration (Remote UE) and SL-measurement configuration (Remote UE) to Remote UE 706, in blocks 768 and 770, respectively” – See [0086]; See also Fig. 7; The remote UE (UE) receives a sidelink measurement configuration, wherein the sidelink measurement configuration is used by remote UE for reference signal measurements on the sidelink).
Tseng does not explicitly teach that the configuration message indicates to the UE to perform the one or more RS measurements for multiple beams, and wherein the measurement report further indicates at least one of the multiple beams.
However, Chen teaches that the configuration message indicates to the UE to perform the one or more RS measurements for multiple beams (“the base station may send a sidelink measurement configuration to the UE. After the sidelink measurement is performed on the peer UE that is performing the sidelink communication” – See [0066]; “In some embodiments, and for a connected UE, the base station configures the sidelink measurement and reporting for the UE” – See [0067]; “the report configuration information includes at least one of a report type (periodic or event triggered), an event trigger corresponding threshold and/or hysteresis parameter, a periodic trigger corresponding period, a reference signal type (SSB, CSI-RS, DMRS, SRS), quotas for each link, beam parameters for each link, the reported maximum number of beams N for each link, or reported purposes” – See [0068]; The measurement configuration includes indications for performing measurements for multiple beams and includes parameters for each of the beams), and
wherein the measurement report further indicates at least one of the multiple beams (“When the measurement reporting condition is met, UE2 sends a sidelink measurement report to UE1, which includes at least one of a frequency corresponding to the PC5 link between UE1 and UE2, a link measurement value (e.g., RSRP, RSRQ or SINR) or the N best beam/reference signal indexes and their corresponding measurement results (e.g., RSRP, RSRQ or SINR)” – See [0070]; The measurement report indicates N “best” beams from among the multiple beams).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that the configuration message indicates to the UE to perform the one or more RS measurements for multiple beams, and wherein the measurement report further indicates at least one of the multiple beams for the same reasons as those given with respect to Claim 5.

Claim 16 is rejected based on reasoning similar to Claim 7.

Regarding Claim 26, Tseng teaches the method of Claim 20.  Tseng does not explicitly teach that the configuration message indicates to the UE to transmit the one or more RSs for each of a plurality of beams, and wherein the one or more actions comprise transmitting the one or more RSs in accordance with the configuration message.
However, Chen teaches that the configuration message indicates to the UE to transmit the one or more RSs for each of a plurality of beams (“the base station may send a sidelink measurement configuration to the UE. After the sidelink measurement is performed on the peer UE that is performing the sidelink communication” – See [0066]; “In some embodiments, and for a connected UE, the base station configures the sidelink measurement and reporting for the UE” – See [0067]; “the report configuration information includes at least one of a report type (periodic or event triggered), an event trigger corresponding threshold and/or hysteresis parameter, a periodic trigger corresponding period, a reference signal type (SSB, CSI-RS, DMRS, SRS), quotas for each link, beam parameters for each link, the reported maximum number of beams N for each link, or reported purposes” – See [0068]; The measurement configuration includes indications for performing measurements for multiple beams and includes parameters for each of the beams), and
wherein the one or more actions comprise transmitting the one or more RSs in accordance with the configuration message (“After receiving the measurement and reporting configuration sent by UE1, UE2 measures the sidelink resource or reference signal sent by the UE1” – See [0070]; The sidelink reference signal is sent based on the configuration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that the configuration message indicates to the UE to transmit the one or more RSs for each of a plurality of beams, and wherein the one or more actions comprise transmitting the one or more RSs in accordance with the configuration message for the same reasons as those given with respect to Claim 5.

Claims 10, 18, 19, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 2018/0054237) in view of Baek et al. (US 2016/0150435).

Regarding Claim 10, Tseng teaches the method of Claim 1.  Tseng does not explicitly teach receiving a measurement request, wherein the generation of the configuration message is in response to the measurement request.
However, Baek teaches receiving a measurement request, wherein the generation of the configuration message is in response to the measurement request (“the MS transmits a configuration change request message for requesting the change in the measurement parameter from the BS” – See [0148]; “In operation 1710, the BS may determine to change the measurement parameters for the transmission beam in response to the request message. When the measurement parameters are changed, system information or a measurement control message including the changed measurement parameters may be transmitted to the MS in operation 1715” – See [0149]; The base station receives a measurement request and a measurement configuration message is transmitted in response to the measurement request).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng to include receiving a measurement request, wherein the generation of the configuration message is in response to the measurement request.  Motivation for doing so would be to reduce RLF and handover failure by differently setting measurement parameters according to beam characteristics (See Baek, [0085]).

Regarding Claim 18, Tseng teaches the method of Claim 11.  Tseng does not explicitly teach that the one or more RS measurements are performed in response to at least one of: a radio link failure (RLF) of the sidelink channel; a change in beam pair link on the sidelink channel; or detection of a block error rate associated with the sidelink transmission that is above a threshold.
However, Baek teaches that one or more RS measurements are performed in response to at least one of: a radio link failure (RLF) (“when the RLF or the handover failure occurs while the MS communicates through a particular transmission beam, the MS reports information on the transmission beam to the BS and the BS re-configures measurement parameters for the transmission beam” – See [0137]; “the MS transmits a configuration change request message for requesting the change in the measurement parameter from the BS” – See [0148]; “In operation 1710, the BS may determine to change the measurement parameters for the transmission beam in response to the request message” – See [0149]; The UE performs measurements based on changed measurement parameters after RLF).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng such that the one or more RS measurements are performed in response to at least one of: a radio link failure (RLF) of the sidelink channel; a change in beam pair link on the sidelink channel; or detection of a block error rate associated with the sidelink transmission that is above a threshold for the same reasons as those given with respect to Claim 10.

Regarding Claim 19, Tseng teaches the method of Claim 11.  Tseng does not explicitly teach generating a measurement request in response to an event; transmitting the measurement request; and receiving a configuration message indicating to the UE to perform the one or more RS measurements on the one or more resources of the sidelink channel, the configuration message being in response to the measurement request.
However, Baek teaches generating a measurement request in response to an event and transmitting the measurement request (“when the RLF or the handover failure occurs while the MS communicates through a particular transmission beam, the MS reports information on the transmission beam to the BS and the BS re-configures measurement parameters for the transmission beam” – See [0137]; “the MS transmits a configuration change request message for requesting the change in the measurement parameter from the BS” – See [0148]; In response to RLF (event), the UE generates and transmits a measurement configuration change request); and
receiving a configuration message indicating to the UE to perform the one or more RS measurements, the configuration message being in response to the measurement request (“In operation 1710, the BS may determine to change the measurement parameters for the transmission beam in response to the request message. When the measurement parameters are changed, system information or a measurement control message including the changed measurement parameters may be transmitted to the MS in operation 1715” – See [0149]; The UE receives a configuration message indicating an updated measurement configuration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tseng to include generating a measurement request in response to an event; transmitting the measurement request; and receiving a configuration message indicating to the UE to perform the one or more RS measurements on the one or more resources of the sidelink channel, the configuration message being in response to the measurement request for the same reasons as those given with respect to Claim 10.

Claim 27 is rejected based on reasoning similar to Claim 19.

Regarding Claim 28, Tseng in view of Chen teaches the method of Claim 27.  Chen further teaches that the event comprises a radio link failure (RLF) (“when the RLF or the handover failure occurs while the MS communicates through a particular transmission beam, the MS reports information on the transmission beam to the BS and the BS re-configures measurement parameters for the transmission beam” – See [0137]; The event is a RLF).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478